Citation Nr: 1212767	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  04-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.     

2.  Entitlement to service connection for a low back disability, as secondary to service-connected hallux valgus of the right foot with degenerative changes and/or service-connected residuals of a left knee sprain.  

3.  Entitlement to an increased rating for the residuals of a left knee sprain, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 

INTRODUCTION

The Veteran had active service from June 1963 to October 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2002 and August 2005 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.                

In the November 2002 rating action, the RO, in pertinent part, denied the Veteran's claims for service connection for a left ankle disability, a left knee disability, rheumatoid arthritis, and a low back disability, as secondary to the service-connected right foot disability, all on the basis that the Veteran had failed to submit new and material evidence to reopen such claims.  The RO also denied the Veteran's claim for service connection for a right ankle disability.  Subsequently, the Veteran submitted a timely appeal with respect to the aforementioned claims.  

In the February 2005 rating action, the RO granted service connection for the residuals of a left knee sprain and assigned a 10 percent disability rating.   

In May 2005, the Veteran requested that his service- connected left knee disability be reevaluated for a higher rating.

By an August 2005 rating action, the RO denied the Veteran's claim for an increased rating for his service-connected left knee disability.  The Veteran subsequently filed a timely appeal.  

In a December 2008 decision, the Board denied service connection for a right ankle disability.  The Board also concluded that new and material evidence had not been presented to reopen the claims for service connection for a left ankle disability and rheumatoid arthritis.  However, the Board determined that new and material evidence had been presented to reopen the claim for service connection for a low back disability, as secondary to the service-connected right foot disability.  Thus, the aforementioned claim was reopened and remanded for additional development.  The Board also remanded the claim for an increased rating for the left knee disability.  

The Veteran appealed the December 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  While this case was pending before the Court, the Office of General Counsel for VA, on behalf of VA, and the Veteran, by and through his attorney-representative, filed a Joint Motion for Partial Remand (Joint Motion), dated in June 2009.  In an Order, dated in June 2009, the Court granted the Joint Motion, and that part of the Board's December 2008 decision that denied service connection for a right ankle disability and determined that new and material evidence had not been received to reopen the claims for service connection for a left ankle disability and rheumatoid arthritis, was vacated.  The Court also stated that because the Board had reopened and remanded the claim for service connection for a low back disability, as secondary to the service-connected right foot disability, and remanded the claim for an increased rating for the service-connected left knee disability, those issues were outside of the Court's jurisdiction.  The case was remanded to the Board for compliance with the directives stipulated in the Joint Motion.

In January 2010, the Board remanded this case for additional development.  In an August 2011 decision, the Board concluded that new and material evidence had not been received to reopen the claims for service connection for a left ankle disability and rheumatoid arthritis.  However, the Board once again remanded the claim for service connection for a right ankle disability.  For the reasons explained below, it is again necessary to return this case to the RO for further development.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.








REMAND

In the December 2008 remand, the Board directed the RO to afford the Veteran an orthopedic examination in order to determine the current severity of his service-connected left knee disability.  In addition, although there had been a prior VA examination which addressed the question of whether there was a relationship between the Veteran's low back disability, currently diagnosed as degenerative disc disease of the lumbar spine, and his service-connected right foot disability (see January 2005 VA examination report), no VA examination had been conducted which addressed the question of whether there was a relationship between the Veteran's low back disability and his service-connected left knee disability.  Thus, the Board requested that such an examination be conducted.  However, a review of the evidence of record is negative for any evidence showing that the Veteran subsequently underwent a VA examination that addressed the pertinent nexus question between his low back disability and his service-connected left knee disability.  In addition, there is also no evidence showing that he underwent a VA examination where the current severity of his service-connected left knee disability was addressed.  

In light of the above, it is the Board's determination that the RO has not complied with the instructions from the December 2008 remand.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Veteran must be afforded a VA examination.  Id.; 38 C.F.R. § 3.327 (2011).

In this case, it is the Veteran's contention that due to his service-connected right foot disability, he developed an altered gait, which in turn caused him to develop a low back disability.  In this regard, secondary service connection may be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

In January 2005, the Veteran underwent a VA examination wherein the examiner addressed the question of whether there was a relationship between the Veteran's low back disability and his service-connected right foot disability.  However, the examiner did not address the other pertinent question of whether the Veteran's low back disability was aggravated by his service-connected right foot disability.  Thus, the question of aggravation needs to be addressed.  

With respect to the Veteran's claim for service connection for a right ankle disability, the Veteran's specific contentions in this matter are unclear.  In the January 2005 VA examination report, it was noted that according to the Veteran, in 1965, while he was in the military, he started to have swelling of his ankles.  The Veteran indicated that he would elevate his legs for the swelling to go down.  He noted that at present, he still had swelling of his ankles.  The Veteran reported that he had never been told what caused the pain and swelling in his ankles, and that there had never been a diagnosis.  Following the physical examination, the examiner stated that the Veteran's ankle examination was essentially normal.  The examiner opined that there was no intrinsic disease of the ankles that would be related to the Veteran's left knee disability.  However, even though the examiner stated that there was no ankle disability, he nevertheless diagnosed the Veteran with chronic sprain of the right and left ankles.     

In the December 2008 Board decision, the Board noted the Veteran's contention that he had experienced swollen ankles during service.  In the June 2009 Joint Motion, the parties indicated that in the December 2008 Board decision, the Board noted that the Veteran related how he had "injured his ankle during service."  However, the parties stated that the Board failed to discuss the Veteran's lay evidence which related to an in-service incurrence.    

In January 2010, the Board remanded this case and directed the RO to afford the Veteran a VA examination to determine the etiology of any right ankle disability.  Pursuant to the January 2010 remand, the Veteran underwent a VA examination in February 2010.  The examination was conducted by D.A.R., a physician's assistant.  The physician's assistant stated that the Veteran had injured his right ankle in 1964 while playing softball on active duty.  According to the physician's assistant, the Veteran re-injured his right ankle approximately one year later while playing football.  It is unclear where the physician's assistant obtained this history and if it was specifically from the Veteran.  The Veteran's service treatment records are negative for any complaints or findings of a right ankle injury or disability.  The Board recognizes that in a VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative, Vietnam Veterans of America (VVA) stated that in 1964, the Veteran sprained his right ankle.  However, the Board has reviewed the Veteran's service treatment records and can find no evidence of a right ankle sprain.  The records reflect that throughout 1964, the Veteran received treatment for a left knee abrasion.  The records also reflect that in September 1966, the Veteran received treatment for a left knee injury and at that time, it was noted that the Veteran's left ankle "still hurt."  Nevertheless, there is no reference to a right ankle sprain.  Thus, the Veteran's specific contentions need to be clarified.        

In the February 2010 VA examination report, the physician's assistant stated that a review of the Veteran's service treatment records showed that there were no documented incidents of injury to the Veteran's right ankle.  In addition, upon current physical examination of the Veteran's right ankle, the physician's assistant indicated that the Veteran's right ankle exam was normal.  However, the physician's assistant also reported that x-rays of the Veteran's right ankle showed minimal degenerative changes at the tip of the medial, lateral, and posterior malleoli; a moderate calcaneal spur; and minimal calcification in the Achilles tendon.  Therefore, in August 2011, the Board remanded this case and stated that clarification from the physician's assistant was needed.        

In September 2011, Mr. D.R., the physician's assistant from the February 2010 VA examination, submitted an addendum to his previous report.  However, once again, the physician's assistant provided contradictory diagnoses.  On the one hand, he reported that x-rays showed that the Veteran had mild degenerative changes in his right ankle.  On the other hand, he characterized the Veteran's right ankle arthritis as "normal" for a male who was 66 years old.  In addition, although he opined that there was no nexus between the Veteran's right ankle disability and his service-connected right foot disability, he did not provide a rationale for his opinion.  Thus, in light of the above, the Board finds that a new VA examination, as specified to greater detail below, should be performed.  See 38 C.F.R. § 3.159.       

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for a VA orthopedic examination to ascertain the etiology of his right ankle and low back disabilities, and to determine the current severity of his left knee disability.  The examination must be conducted by a physician; therefore, the examination may not be conducted by Mr. D.R., the physician's assistant who conducted the February 2010 VA examination.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished, to specifically include x- rays.       

In regard to the Veteran's right ankle, the examiner must obtain a specific history from the Veteran regarding the origin of his right ankle disability.  The examiner must obtain clarification from the Veteran as to whether it is his contention that he actually injured his right ankle during service, and how such injury occurred.  Then, after a review of the relevant evidence in the claims file, to specifically include the x-rays taken during the February 2010 VA examination which showed degenerative changes at the tip of the medial, lateral, and posterior malleoli, the physical examination, and any diagnostic studies or tests that are deemed necessary, the examiner must address the following questions:

Does the Veteran currently have a right ankle disability, to include degenerative changes of the right ankle?  If so, is it at least as likely as not (50 percent or greater probability) that any current disability of the right ankle, to include degenerative changes of the right ankle, began during service or is otherwise linked to any incident of service, to include any in-service right ankle injury, if claimed by the Veteran?  [The Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).]      

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim

With respect to the Veteran's low back disability, after a review of the examination findings and the entire evidence of record, the examiner must answer the following question:



Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed degenerative disc disease of the lumbar spine was caused or aggravated by the Veteran's service-connected hallux valgus of the right foot with degenerative changes and/or service-connected residuals of a left knee sprain? 

If the Veteran's low back disability was aggravated by his service-connected right foot disability and/or left knee disability, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected low back disability (e.g., slight, moderate) before the onset of aggravation.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.

In regard to the Veteran's service- connected left knee disability, the examiner must conduct complete range of motion studies and describe all current left knee symptomatology.  The examiner must state with respect to the Veteran's left knee, whether there is recurrent subluxation or lateral instability, and, if so, whether disability manifested by recurrent subluxation or lateral instability is best characterized as "slight," "moderate," or "severe."  The examiner must state whether the semilunar cartilage is dislocated, and whether there are frequent episodes of locking, pain, or effusion into the joint.  The examiner must also indicate whether there is any evidence of impairment of the tibia or fibula in terms of malunion or nonunion.  If there is evidence of malunion of the tibia or fibula, the examiner must indicate whether the resulting disability is best described as "slight," "moderate," or "marked" in degree.  If there is evidence of nonunion of the tibia or fibula, the examiner must indicate whether loose motion is present and whether a brace is required.

Furthermore, the examiner must render an opinion as to the extent to which the Veteran experiences weakness, excess fatigability, incoordination, or pain in his left knee due to repeated use or flare-ups, and must equate these problems to additional loss in range of motion beyond that shown clinically.  If the loss of motion manifested on examination represents maximum disability, or there are no functional limitations shown, the examiner must so state.

Moreover, the examiner must describe the impact of the Veteran's service-connected left knee disability on his daily activities and employability.

A complete rationale for all opinions must be provided.    




2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any claim remains denied or not granted to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to this Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


